      Case: 1:20-cv-04699 Document #: 41 Filed: 09/08/20 Page 1 of 5 PageID #:611



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION
IN RE: TIKTOK, INC.,                              )
CONSUMER PRIVACY                                  )       MDL No. 2948
LITIGATION,                                       )
                                                  )       Master Docket No. 20 C 4699
                                                  )
                                                  )       Judge John Z. Lee
                                                  )
                                                  )       Magistrate Judge Sunil R. Harjani
This Document Relates to All Cases                )



         APPLICATION OF AMANDA K. KLEVORN FOR APPOINTMENT TO
    THE PLAINTIFFS’ STEERING COMMITTEE AND NOMINATION OF EKWAN E.
    RHOW AND MEGAN JONES AS CO-LEAD COUNSEL, KARA WOLKE AND DAVID
     GIVEN AS MEMBERS OF THE PLAINTIFFS’ STEERING COMMITTEE, AND
                 SHANNON MCNULTY AS LIAISON COUNSEL

          I, Amanda K. Klevorn, counsel for minor P.S., through her legal guardian Cherise Slate, and

minor M.W., through her legal guardian Brenda Washington, respectfully submit this application for

appointment to the Plaintiffs’ Steering Committee and in support of Ekwan Rhow of Bird Marella

Boxer Wolpert Nessim Drooks Lincenberg & Rhow, P.C. and Megan Jones of Hausfeld LLP as co-

lead counsel; David Given of Phillips, Erlewine, Given & Carlin LLP, and Kara M. Wolke of Glancy

Prongay & Murray LLP to the Plaintiffs’ Steering Committee; and Shannon McNulty of Clifford

Law Offices as liaison counsel (collectively, the “Litigating Plaintiffs”).

     I.      I will make a strong addition to the Plaintiffs’ Steering Committee because of my
             significant plaintiff-side complex litigation experience and my work on this case
             to date.

          I am applying to be appointed as a member of the Plaintiffs’ Steering Committee (“PSC”)

with a focus on the following responsibilities: oversight of research, pleadings, and motions.1 I have

represented plaintiffs in complex litigation since I was admitted to the Louisiana bar in 2013. In the


1 Mr. Rhow’s leadership application suggests specific roles for each PSC position, but the members of the
Litigating Plaintiffs’ proposed leadership structure are amenable to whatever division of work and
responsibilities the Court feels is most efficient and appropriate.


                                                Page 1 of 5
     Case: 1:20-cv-04699 Document #: 41 Filed: 09/08/20 Page 2 of 5 PageID #:612




last seven years, I amassed significant experience in nationwide class actions and multi-district

litigation in a variety of practice areas, including antitrust, products liability, environmental, and data

breaches. I was recognized as a Louisiana Super Lawyer Rising Star in 2019 and 2020 and recently by

the Best Lawyers In America publication as “One to Watch” for 2021. Details about my experience

as well as my Burns Charest LLP colleagues’ relevant experience are set forth in my Declaration,

attached to this application.

         I currently serve on two plaintiff steering committees: 1) In re: Gilead Tenofovir Cases, CJC-19-

005043, JCCP No. 5043, Superior Court for the State of California, County of San Francisco; and 2)

In re Imerys Talc America, Inc. et al., Case No. 19-10289-LSS, U.S. Bankruptcy Court for the District of

Delaware.2 I am also Class Counsel in Scola, et al. v Facebook Inc., Superior Court for the State of

California, County of San Mateo. I do not anticipate that my participation on these two committees

or as class counsel will in any way hinder my ability to commit the time and resources necessary to

this litigation.

         In addition to my current leadership appointments, my prior experience is directly relevant

to the responsibilities I seek to undertake on behalf of the class in this case, including oversight of

motion practice and discovery. For example, my law firm serves on the Executive Committee in In

re: Johnson & Johnson Talcum Powder Products Marketing, Sales Practices, and Products Liability Litigation,3

and I have been involved in every aspect of the litigation to date, including serving as the lead brief

writer on Daubert briefs and leading several challenges related to the defendants’ attorney-client

privilege and work product claims. Likewise, my law firm serves as Co-Lead Counsel in In re: Epipen

(Epinephrine Injection, USP) Marketing, Sales Practices and Antitrust Litigation,4 where I have engaged in




2 Further information about my work on these committees is set forth in my Declaration.
3 3:16-md-02738-FLW-LHG, U.S. District Court for the District of New Jersey.
4 2:17-md-02785-DDC-TJJ, U.S. District Court for the District of Kansas.




                                                  Page 2 of 5
        Case: 1:20-cv-04699 Document #: 41 Filed: 09/08/20 Page 3 of 5 PageID #:613




extensive motion practice on class certification briefing and attorney-client privilege and work

product issues.

             My law firm and our co-counsel at Hausfeld LLP filed the first class action complaint

making BIPA claims on behalf of an Illinois class in the Northern District of California on April 30,

2020.5 Prior to the filing of the complaint, I personally, along with my colleagues at Burns Charest

and our co-counsel, expended a significant amount of time and resources identifying and

investigating potential claims. We researched the case for months before filing, and our work

included identifying and reviewing publicly available sources concerning the TikTok app technology,

reviewing client documents, and researching legal issues pertinent to the prosecution of the case,

including, but not limited to, potential causes of action, standing, and arbitration. I am committed to

and passionate about this case.

             Finally, both myself and my colleagues at Burns Charest pride ourselves on our ability to

work well with co-counsel as well as defense counsel to avoid unnecessary disputes and resolve

legitimate disputes as efficiently and amicably as possible. I am confident that the attorneys we have

worked with both in past and current cases would speak to our professionalism and the spirit of

cooperation we bring to the table at all times.

       II.      The Litigating Plaintiffs’ proposed leadership structure is diverse, promotes
                efficiency, and best protects the interests of the class.

             The full leadership structure proposed by the Litigating Plaintiffs in Mr. Rhow’s application

brings together a diverse group of younger attorneys (like myself) and more seasoned attorneys with

substantial trial experience; attorneys who have represented both plaintiffs and defendants in class

actions; attorneys who have performed substantial work developing this case factually and legally;

and attorneys responsible for achieving some of the largest class action recoveries, and defending



5   P.S., et al. v. TikTok, Inc., et al., No. 3:20-cv-2992 (N.D. Cal.).


                                                        Page 3 of 5
     Case: 1:20-cv-04699 Document #: 41 Filed: 09/08/20 Page 4 of 5 PageID #:614




companies exposed to some of the largest potential liabilities, in complex, document-intensive, and

high-profile class actions, including data breach and privacy cases. The Litigating Plaintiffs’ proposal

leaves open two PSC spots in recognition of the fact that there are other applicants who can

contribute a diversity of experience and knowledge to the case.

           The Litigating Plaintiffs’ proposed leadership structure also promotes efficiency by carving

out areas of focus for each member. While there will certainly be circumstances where PSC

members are called upon to assist outside of their respective “realms,” providing clearly delineated

roles at the outset of the litigation cuts down on unnecessary, duplicative work and billing. Finally,

the proposed leadership structure protects the interests of the class by ensuring that the attorneys

who have committed the most time and resources developing and litigating the case and who have

acquired the most knowledge about the case as a result have oversight of the ongoing litigation and

any potential settlement negotiations.

    III.      The Litigating Plaintiffs’ proposed leadership structure satisfies the Court’s
              three-factor leadership test.

           The attorneys included in the Litigating Plaintiffs’ proposed leadership structure have a well-

documented commitment to this litigation, set forth in detail in Mr. Rhow’s application, and are

willing and available to continue to carry it forward. We filed the first complaints and have

collectively—by far—invested the most time and resources investigating and litigating the case. Our

ability to work cooperatively is illustrated by the fact that our firms voluntarily joined forces early in

this litigation to work together on behalf of the class. We also invited counsel for the Settling

Plaintiffs’ group to serve as co-lead counsel along with Mr. Rhow and suggested that an equal

number of PSC positions go to counsel firms representing the Settling Plaintiffs as to firms

representing Litigating Plaintiffs. Settling Plaintiffs rejected that offer, yet we have still left two PSC

positions open on our proposed slate to be filled by talented attorneys outside of the Litigating

Plaintiffs’ group. Finally, all of the attorneys included in the Litigating Plaintiffs’ proposed leadership

                                                 Page 4 of 5
    Case: 1:20-cv-04699 Document #: 41 Filed: 09/08/20 Page 5 of 5 PageID #:615




structure possess a wealth of relevant personal experience that will benefit the class. Their

experience is set forth in their respective applications, and my experience is set forth above and in

my attached Declaration.

                                        Respectfully submitted,
Dated: September 8, 2020                BURNS CHAREST LLP
                                        By: /s/ Amanda K. Klevorn
                                        Amanda K. Klevorn
                                        365 Canal Street, Suite 1170
                                        Telephone: (504) 799-2845
                                        Email: aklevorn@burnscharest.com
                                        MDL Interim Counsel Attorneys for Plaintiffs minor P.S., through her
                                        legal guardian Cherise Slate, and minor M.W., through her legal
                                        guardian Brenda Washington


                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 8, 2020, the foregoing document was filed electronically
through the Court’s Electronic Case Filing System. Service of this document is being made upon all
counsel of record in this case by the Notice of Electronic Filing issued through the Court’s
Electronic Case Filing System on this date.


                                                /s/ Amanda K. Klevorn
                                                Amanda K. Klevorn




                                              Page 5 of 5
